IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00279-CV

                 IN THE MATTER OF THE MARRIAGE OF
                 DEENA DUNLAP AND STEPHEN DUNLAP



                          From the County Court at Law
                               Hill County, Texas
                              Trial Court No. 52051


             ORDER OF REFERRAL TO MEDIATION


      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011 & Supp. 2015). The policy behind ADR is stated in the statute: “It is

the policy of this state to encourage the peaceable resolution of disputes … and the early

settlement of pending litigation through voluntary settlement procedures.” Id. § 154.002.

Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement

conference, conducted with the assistance of a mediator.          Mediation is private,

confidential, and privileged.

      We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH
TEX. APP. (WACO) LOC. R. 9.

       The parties are ordered to confer and attempt to agree upon a mediator. Within

fourteen days after the date of this order, Appellants are ordered to file a notice with the

Clerk of this Court that either identifies the agreed-upon mediator or states that the

parties are unable to agree upon a mediator. If the notice states that the parties are unable

to agree upon a mediator, this Court will assign a mediator.

       Mediation must occur within sixty days after the date the above-referenced notice

agreeing to a mediator is filed or, if no mediator is agreed upon, within sixty days after

the date of the order assigning a mediator.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this order.

       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.

       Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fee will be taxed as costs. Unless the mediator agrees to mediate without



In the Matter of the Marriage of Dunlap                                                Page 2
fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this order must be filed with this Court and served upon all

parties within ten days after the date of this order, or it is waived.

       We refer this appeal to mediation.

       The appeal and all appellate deadlines are suspended as of the date of this order.

The suspension is automatically lifted when the Court receives the mediator’s report. If

the case is not resolved at mediation, any deadline that began to run and had not expired

by the date of this order will begin anew as of the date the Court receives the mediator’s

report. Any document filed by a party after the date of this order and before the receipt

of the mediator’s report will be deemed filed on the same day, but after the mediator’s

report is received.


                                                  PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed September 28, 2016
Do not publish




In the Matter of the Marriage of Dunlap                                             Page 3